Citation Nr: 0420853	
Decision Date: 07/30/04    Archive Date: 08/05/04

DOCKET NO.  00-07 113A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left 
knee disability.

2.  Entitlement to an initial compensable rating for 
residuals of a right ankle fracture.

3.  Entitlement to an initial compensable rating for 
bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from December 1978 to 
December 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  Jurisdiction over the case was 
transferred to the RO in Reno, Nevada, in April 2003.  The 
veteran testified before the undersigned member of the Board 
at a hearing held in Las Vegas, Nevada, in January 2004.  The 
veteran thereafter submitted additional medical evidence in 
April 2004, with an attached waiver of initial RO 
consideration.

The record reflects that in response to her May 1999 notice 
of disagreement with an April 1999 rating decision, the 
veteran was issued a statement of the case in February 2000 
which addressed, inter alia, the issues of entitlement to 
higher initial evaluations for sinusitis with allergic 
rhinitis, endometriosis, right wrist disability, adjustment 
disorder, and residuals of a pilonidal cystectomy; the 
statement of the case also addressed the issues of 
entitlement to service connection for heart murmurs and 
gingivitis.  In her VA Form 9 submitted in April 2000, the 
veteran limited her appeal to the three issues listed on the 
title page of this action.

In light of a statement made by the veteran in December 2003 
the RO contacted the veteran's representative to determine if 
she was claiming entitlement to a total rating based on 
individual unemployability due to service-connected 
disabilities.  In January 2004 the veteran's representative 
indicated that she was not filing a claim for the referenced 
benefit.



FINDINGS OF FACT

1.  The veteran's left knee disability is manifested by 
objective evidence of pain, crepitus, atrophy, intermittent 
effusion and functional loss productive of significant 
limitation of flexion.
 
2.  The residuals of the veteran's right ankle fracture are 
manifested by complaints of pain, without any limitation of 
motion or functional loss on account of pain or other 
factors.

3.  The veteran's bilateral pes planus is manifested by mild 
pronation with complaints of pain alleviated by orthotics, 
but without pain on manipulation or use of the feet, 
characteristic callosities, swelling or impairment of the 
tendo achillis.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation for left knee 
disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5257, 5260, 5261 (2003).

2.  The criteria for a compensable evaluation for residuals 
of a right ankle fracture have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.14, 4.40, 4.45, 
4.71a, Diagnostic Code 5271 (2003).

3.  The criteria for a compensable rating for bilateral pes 
planus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.14, 4.71a, Diagnostic Code 5276 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  Furthermore, 
in compliance with 38 C.F.R. § 3.159(b), the notification 
should include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, a rating decision dated in April 1999 
granted service connection for left knee disability, 
assigning a 10 percent evaluation therefor; and granted 
service connection for right ankle disability and bilateral 
pes planus, assigning those disabilities a non-compensable 
evaluation.  The record reflects that the veteran was 
provided with notice of the April 1999 rating decision, and 
was provided with a statement of the case in February 2000 
which notified her of the issues addressed, the evidence 
considered, the adjudicative actions taken, the decisions 
reached, the pertinent law and regulations, and the reasons 
and bases for the decisions.  In addition, she was 
specifically advised by VA, via a November 2003 
correspondence, of what evidence VA would obtain on her 
behalf and of what evidence she was responsible for 
submitting.  The November 2003 correspondence also advised 
her of the information and evidence necessary to substantiate 
her claims, and suggested submitting any relevant evidence in 
her possession.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
The veteran's claims were thereafter re-adjudicated in a 
December 2003 supplemental statement of the case.

While the notice provided to the veteran in November 2003 was 
not given prior to the first RO adjudication of the claims in 
April 1999, the notice was provided by the RO prior to the 
transfer and certification of the veteran's case to the 
Board, and the content of the November 2003 notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The veteran has been afforded numerous 
opportunities to supplement the record, and as noted above 
her claims were re-adjudicated in a December 2003 
supplemental statement of the case.

The Board notes that prior to certification of her case to 
the Board, the veteran submitted three statements, all dated 
in December 2003, from acquaintances describing their 
observations of the veteran's orthopedic symptoms.  Although 
the RO did not thereafter issue a supplemental statement of 
the case, the Board points out that the statements merely 
described complaints the veteran has repeatedly reported to 
VA in her statements, in VA treatment records, and at her VA 
examinations.  Since the December 2003 statements are, in the 
Board's opinion, merely cumulative of statements made by the 
veteran in varying contexts, the Board concludes that the 
December 2003 statements are not pertinent as to require the 
issuance of a supplemental statement of the case.  See 
38 C.F.R. § 19.31 (2003).

The Board also notes that following her January 2004 hearing 
before the undersigned, the veteran submitted additional 
evidence in April 2004 (within 90 days of certification of 
the case to the Board) with a waiver of initial RO 
consideration.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the statement 
of the case and supplemental statements of the case informed 
the veteran of the information and evidence needed to 
substantiate her claims.  Moreover, and as noted above, the 
November 2003 correspondence notified the veteran as to which 
evidence would be obtained by her and which evidence would be 
retrieved by VA.  It is clear from submissions by and on 
behalf of the veteran that she is fully conversant with the 
legal requirements in this case.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent records from all relevant sources 
identified by the veteran, and for which she authorized VA to 
request, were obtained by the RO.  38 U.S.C.A. § 5103A.  The 
record contains the veteran's service medical records as well 
as VA treatment reports (including from Gainesville, Florida 
and Las Vegas, Nevada VA Medical Centers, and the 
Jacksonville, Florida VA Outpatient Clinic) and military 
records from Nellis Air Force Base for May 1999 to April 
2003, and the report of a February 2004 diagnostic study from 
Desert Radiologists.  In May 2003 the veteran indicated that 
all pertinent evidence was contained in her service medical 
records, in VA treatment records from the Las Vegas VA 
facility, and from Nellis Air Force Base.  In addition, the 
record reflects that the veteran has been afforded numerous 
VA examinations in connection with the instant appeal.  The 
Board notes in this regard that the veteran has requested 
that VA afford her Magnetic Resonance Imaging studies of her 
feet and right ankle.  The record already contains the 
reports of diagnostic studies of the veteran's feet and right 
ankle, as well as clinical findings pertaining to her right 
ankle and bilateral foot disorders.  The Board finds that the 
evidence on file is sufficient for the purpose of fairly 
adjudicating her claims, and that the requested Magnetic 
Resonance Imaging studies are not warranted.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2003) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected left knee, right ankle and bilateral 
pes planus disorders.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2003).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects her ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2003).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then-current severity of the disorder.  
Compare Francisco, supra.  In Fenderson, the Court also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  In every instance 
where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31 (2003).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2003).



I.  Left knee disability

Factual background

Briefly, as was noted in the Introduction, the veteran's 
service ended in December 1998.  In April 1999, service 
connection was granted for left knee disability, evaluated as 
10 percent disabling.  Other than for the assignment of a 
temporary total evaluation for the period from March 2, 2001, 
to April 30, 2001, this evaluation has remained in effect 
since that time.

Service medical records show treatment for left knee 
complaints including crepitus; the veteran was thought to 
have a possible medial meniscal tear or early degenerative 
joint disease.  A Magnetic Resonance Imaging (MRI) study 
disclosed the presence of osteochondritis desiccans.  In 
September 1998 the veteran underwent a left knee arthroscopy.  
By November 1998 she exhibited extension to 0 degrees and 
flexion to 125 degrees, with mild crepitus but no effusion.

In several statements on file the veteran contends that she 
had quit jobs after service because of an inability to stoop, 
sit, drive, walk, or to stand for prolonged periods.  She 
also indicates that the weather affects her joints and that 
she experiences problems traversing stairs, and with entering 
and exiting cars, the bath, and her bed.  She additionally 
contends that her inability to kneel or squat affects her 
ability to perform administrative office functions, and that 
she is unable to perform jobs requiring prolonged standing, 
walking, or sitting.  She indicates that she experiences 
daily stiffness and swelling of the left knee and wears a 
knee brace.

On file are VA and military hospital treatment records for 
May 1999 to April 2003 which show that the veteran complained 
of left knee pain which tended to increase with activities 
such as prolonged sitting, standing, walking or driving.  
Prior to March 2001 her left knee complaints also included 
crepitus, catching, locking and swelling, and she was 
occasionally noted to limp.  Her range of left knee extension 
was limited by three to five degrees, and she was able to 
flex the knee to 95 to 140 degrees.  The presence of 
quadriceps atrophy measuring 1.5 inches, as compared to the 
right thigh, was evident, and the knee was tender to 
palpation with occasional mild effusion.  The left knee 
ligaments were consistently described as unimpaired, and no 
pain on range of motion testing was evident other than with 
respect to flexion of the knee.  Computed Tomography studies 
of the left knee were negative for any abnormalities, but X-
ray studies demonstrated medial joint space narrowing with 
subchondral sclerosis, as well as mild patellofemoral joint 
space narrowing.  MRI studies of the knee demonstrated the 
presence of an osteochondral defect along the medial femoral 
condyle with surrounding bone edema; a questionable loose 
body was present in the joint space.  

Based on her complaints of left knee pain, crepitus and 
catching, the veteran was scheduled for left knee surgery in 
March 2001.  In February 2001, physical examination of the 
left knee disclosed the presence of minimal effusion without 
any laxity.  Her gait was described as adequate, and she 
exhibited flexion to 120 degrees and extension to 0 degrees, 
with crepitus.  In March 2001 the veteran underwent left 
arthroscopy with chondroplasty of the medial femoral condyle.

In the month following the March 2001 surgery the veteran 
attended physical therapy sessions, during which her range of 
left knee flexion improved from 50 to 130 degrees, with pain 
present at the extremes of motion.  She was able to extend 
the knee to 0 degrees.  By November 2001 she no longer 
exhibited a limp, but she denied any alleviation of her left 
knee symptoms.  Subsequent treatment records describe her 
gait as independent and adequate, although she reported using 
a knee brace.  She complained of constant left knee pain and 
occasional swelling, and continued to exhibit 1.5 inches of 
quadriceps atrophy as compared to the right.  The veteran 
reported that her left knee pain was worse with walking, 
sitting, standing, and driving, but indicated that her pain 
medications were fairly effective.  Physical examination of 
the left knee was normal except for the presence of crepitus 
and pain with patellar compression.  The treatment notes 
indicate that the veteran worked out of her home, and was at 
times unemployed.

On file is the report of a July 1999 general medical 
examination of the veteran, at which time she complained of 
left knee discomfort with prolonged sitting or standing.  She 
also reported left knee crepitus and limitation of motion.  
She reported working as a substance abuse counselor.  
Physical examination showed that the veteran was unable to 
perform a deep knee bend.  The presence of crepitus was 
identified, but no edema was evident.  She was able to flex 
her knee to 115 degrees. 

The veteran was afforded a VA orthopedic examination in 
August 1999.  At that time she complained of left knee pain 
with prolonged weight bearing, with entering and exiting 
vehicles, and with traversing stairs.  She also explained 
that she experienced soreness and stiffness when the knee was 
not used for prolonged periods.  She reported the presence of 
crepitus and occasional giving way, but denied any symptoms 
of swelling or locking.  Physical examination disclosed the 
presence of a normal gait, and she was able to heel and toe 
walk without difficulty.  No left knee tenderness was 
present, and she was able to extend the knee to 0 degrees and 
flex the knee to 115 degrees.  Crepitus was present, but her 
ligaments were intact.  The presence of some left quadriceps 
atrophy was identified.  X-ray studies of the left knee were 
negative, and the veteran was diagnosed as status post 
osteochondritis dissecans of the left knee.

The veteran was afforded a VA examination in September 2003, 
at which time she reported that she avoided prolonged walking 
or standing because of knee pain.  She complained of constant 
left knee pain aggravated by squatting and traversing stairs, 
and indicated that the pain could last for a few hours.  She 
indicated that she used a left knee sleeve.  She reported 
constant left knee swelling, but denied any locking.  She 
reported that the left knee was weak and occasionally gave 
way, and that her knee motion was limited.  The veteran 
indicated that she used Tylenol with minimal relief but 
denied any flare ups or the need for assistive devices.  She 
denied experiencing any left knee dislocation or subluxation.  
She indicated that she worked as a social service worker 
without restrictions, other than that she limited her 
standing or walking activities to 30 minutes.  

Physical examination showed that she had a normal gait 
without the use of any assistive device or sleeve.  She was 
able to walk on her heels and toes without difficulty, and 
was able to almost fully squat, complaining of knee pain at 
the extremes of squatting.  The veteran was able to extend 
the left knee to 0 degrees, and flex the knee to 130 degrees 
with pain at the extremes of flexion; the examiner concluded 
that there would be no additional loss of motion on account 
of pain in the knee.  The presence of joint line tenderness 
and left thigh atrophy of 1.5 inches was noted.  The 
veteran's ligaments were intact without any effusion or 
laxity.  Crepitus was present.  X-ray studies of the left 
knee were normal, without any indication of osteoarthritis.  
The examiner diagnosed left knee status post surgeries with 
symptomatic chondromalacia patella and minimal limitation of 
motion.

In statements dated in December 2003, V.M., H.M., and H.R.B. 
essentially indicate that the veteran's left knee brace does 
not appear to help her symptoms, and that crepitus is evident 
in the knee.  They also note that sitting and walking 
apparently are problematic for her, and that she complains of 
left knee aching and fatiguing.  They lastly note that she 
limps and occasionally uses a cane.

At her January 2004 hearing before the undersigned, the 
veteran testified that she experienced almost daily swelling 
of her left knee, particularly after working, and that the 
knee was constantly painful.  She indicated that most pain 
relievers were unavailable to her because of other medical 
problems.  She testified that she was unable to stand or sit 
for prolonged periods, or to kneel or squat.  The veteran 
indicated that her knee tended to lock, and suggested that 
the knee was unstable; she reported occasionally using a knee 
brace and a cane.  She testified that she was currently 
unemployed, but formerly was performing office work such as 
counseling and casework; she explained that she was unable to 
perform clerical work and had quit her last job because of 
left knee problems.  The veteran reported experiencing 
balance problems secondary to her left knee disorder, but 
denied that any physician had diagnosed her with left knee 
arthritis.

On file is the report of a February 2004 MRI study of the 
veteran's left knee, which demonstrated findings consistent 
with osteochondral lesion in the medial femoral condyle with 
the absence of the overlying hyaline cartilage.  The 
ligaments in the knee were normal, but joint effusion was 
present.  In the medial patellofemoral joint, small marginal 
osteophytes and marked loss of hyaline cartilage was present.  
Fluid and minimal joint effusion was present in the lateral 
femoral condyle.

Analysis

The RO evaluated the veteran's left knee disability as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 
5014 and 5260.  Under Diagnostic Code 5014, osteomalacia will 
be rated on limitation of motion of affected parts, as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5014.  Under Diagnostic Code 5260, a 10 percent rating is 
warranted where flexion of the leg is limited to 45 degrees, 
a 20 percent rating is warranted where flexion is limited to 
30 degrees, and a 30 percent rating is appropriate where 
flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  A 10 percent rating is appropriate 
where extension of the leg is limited to 10 degrees, a 20 
percent rating is warranted for extension limited to 15 
degrees, a 30 percent rating is warranted for extension 
limited to 20 degrees, a 40 percent rating is warranted for 
extension limited to 30 degrees, and a 50 percent rating is 
warranted for extension limited to 45 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5261.

Additionally, a 10 percent evaluation is warranted for slight 
recurrent subluxation or lateral instability.  A 20 percent 
rating is warranted for moderate recurrent subluxation or 
lateral instability, and a 30 percent evaluation is 
appropriate for severe subluxation or lateral instability.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.

A 10 percent evaluation is warranted for removal of semilunar 
cartilage which is symptomatic.  38 C.F.R. § 4.71a. 
Diagnostic Code 5259 (2003).  A 20 percent evaluation is 
warranted for dislocated semilunar cartilage, with frequent 
episodes of "locking", pain and effusion into the joint.  
38 C.F.R. § 4.71a, Diagnostic Code 5258 (2003).  

Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the joint involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2003).  

Based on the medical evidence on file, the Board finds that 
the record demonstrates that the disability picture for the 
veteran's left knee disorder most nearly approximates the 
criteria for a 20 percent evaluation under Diagnostic Code 
5260.  In this regard the Board notes that the veteran has 
consistently complained of left knee pain and demonstrated 
clinical evidence of left knee tenderness, as well as left 
lower extremity atrophy and occasional effusion.  She 
moreover has consistently demonstrated crepitus in the left 
knee and diagnostic studies have revealed the presence of 
underlying pathology to account for her pain and crepitus.  
Range of motion testing has consistently shown a diminished 
range of left knee flexion, and record shows that she 
occasionally exhibits a limping gait.  In the Board's 
opinion, and taking into account functional loss due to pain, 
weakness (as suggested by the left lower extremity atrophy), 
and the occasional impairment of gait, the veteran's 
complaints and the above manifestations are consistent with a 
20 percent evaluation for flexion limited to 30 degrees under 
Diagnostic Code 5260.  The Board concludes, however, that an 
evaluation in excess of 20 percent for left knee disability 
is not warranted.

In this regard, the Board notes that while the veteran 
experiences limitation of left knee motion, her extension has 
not been limited by more than 5 degrees, and other than for 
the period immediately following knee surgeries, she has been 
able to flex the knee to at least 95 degrees.  At her 
September 2003 examination she was able to flex the knee to 
130 degrees, and the examiner concluded that there would be 
no additional limitation of motion on account of any 
functional loss.  While she occasionally is shown to limp, 
her gait on examination was consistently described as 
unimpaired, treatment records show her gait was usually 
adequate, and she was able to heel and toe walk when 
evaluated by VA.  In addition, despite the evidence of 
atrophy affecting the left lower extremity and the veteran's 
statements and testimony that her left knee gives out, she 
was nevertheless able to perform an almost full squat at the 
September 2003 examination, and no other evidence of weakness 
was noted at her VA examinations.  The Board also notes that, 
although the veteran testified that her left knee was 
unstable, the medical records, including those from service, 
have consistently shown that her ligaments are stable; none 
of the records or VA examination reports suggest the presence 
of even slight left knee instability or subluxation.

In sum, the veteran's left knee range of motion, while 
impaired, is not shown to be impaired to a level equivalent 
to flexion limited to 15 degrees or extension limited to 20 
degrees, even when her complaints of pain, weakness, 
incoordination and fatigability are considered.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  In addition, the evidence 
on file does not show any left knee impairment that can be 
accurately described as severe in nature.  Accordingly, the 
Board finds that the veteran's left knee disability does not 
approximate the criteria for a 30 percent evaluation under 
Diagnostic Codes 5257, 5260 or 5261 for, respectively, severe 
knee impairment, flexion limited to 15 degrees, or extension 
limited to 20 degrees.

The Board notes that the provisions of VA General Counsel 
opinion 23-97 (VAOPGCPREC 23-97) are not for application.  
That opinion provides that a claimant who has arthritis and 
instability of the knee may, in some circumstances, be rated 
separately under Diagnostic Codes 5003 and 5257.  Although 
recent MRI studies suggest that the veteran might have left 
knee arthritis (although she testified at her hearing that no 
physician had diagnosed arthritis in the knee), she has never 
demonstrated any left knee instability.  The treatment 
records on file show that her knee is stable, and similar 
findings were noted on VA examinations.  Accordingly, and in 
the absence of any left knee instability, the veteran is not 
entitled to separate ratings under Diagnostic Codes 5003 and 
5257.  See also VAOPGCPREC 9-98.  

The Board has considered whether the case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) 
(2003).  Clearly, the veteran's left knee disability is 
productive of some industrial impairment.  The record shows 
that she has been employed on an intermittent basis in 
occupations that require some degree of ambulation, and she 
reports difficulty with performing tasks common to 
administrative positions such as traversing stairs, stooping 
and kneeling.  She has testified that she quit jobs in the 
past on account of her knee symptoms.  Notably, however, the 
veteran has not adduced any evidence supporting her 
contention that she quit any job because of her left knee 
disability, and there is otherwise no evidence suggesting 
that her left knee adversely impacted her employment.  The 
Board notes that the veteran apparently works out of her home 
on occasion, and has not indicated that she missed any work 
on account of her left knee disability.  The Board points out 
that the 20 percent evaluation for left knee disability 
acknowledges that this impairment causes some interference 
with employment.  See Moyer v. Derwinski, 2 Vet. App. 289, 
293 (1992); see also Van Hoose v. Brown , 4 Vet. App. 361, 
363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
There is no evidence on file indicating that her disability 
has interfered with her employment to a degree greater than 
that contemplated by the regular schedular standards.

In addition, the current evidence of record does not reflect 
frequent periods of hospitalization because of the service-
connected disability, or indicate that the manifestations of 
the disability are unusual or exceptional.  Rather, the 
evidence shows that the manifestations of the disability are 
those contemplated by the schedular criteria.  In sum, there 
is no indication in the record that the average industrial 
impairment resulting from the disability would be in excess 
of that contemplated by the assigned evaluation.  
Accordingly, in the absence of such factors, the Board finds 
that the criteria for submission for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996);  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Accordingly, the Board concludes that the veteran is entitled 
to a 20 percent evaluation, but not higher, for her service-
connected left knee disability.  38 U.S.C.A. § 5107 (West 
2002).

Lastly, the Board notes that the RO, in granting the 
veteran's claim for service connection for left knee 
disability, assigned the veteran an effective date for the 
grant of service connection of January 1, 1999.  The record 
reflects that the veteran has consistently reported symptoms 
including left knee pain, and has demonstrated crepitus on 
range of motion testing of the knee as well as effusion, 
varying limitation of motion and left lower extremity 
atrophy.  Moreover, diagnostic studies of the veteran's left 
knee have revealed the presence of osteochondritis dissecans 
and other abnormalities in the knee.  In light of the above, 
the Board is of the belief that the underlying level of 
severity for the veteran's condition has remained at the 20 
percent level since at least January 1, 1999.  The Board 
notes in passing that while the veteran's range of left knee 
motion severely diminished in the immediate period following 
her March 2001 surgery, she has already been compensated for 
that period by the assignment of a temporary total rating 
extending from March 2, 2001 to April 30, 2001.  Accordingly, 
the Board concludes that the evidence supports the assignment 
of a 20 percent disability rating, but not higher, for the 
entire period since January 1, 1999.  See Fenderson v. West, 
12 Vet. App. 119 (1999).


II.  Right ankle disability

Factual background

As noted in the Introduction, the veteran's service ended in 
December 1998.  In April 1999 service connection was granted 
for residuals of a right ankle fracture, evaluated as non-
compensably disabling.  This evaluation has remained in 
effect since that time.

Service medical records show treatment for minimal right 
ankle tenderness and swelling.  X-ray studies disclosed the 
presence of an avulsion fracture of the anterior process of 
the right calcaneus.  Dental records show that the veteran 
reported having right ankle arthritis and occasional fluid in 
the joint.

In several statements on file the veteran contends that she 
experiences daily right ankle pain and swelling, and has quit 
jobs in the past on account of an inability to stoop, sit, 
drive, walk, or stand for prolonged periods.  She also 
reports experiencing difficulty with traversing stairs and 
indicates that weather changes affect her ankle.  The veteran 
indicates that she experiences difficulty entering and 
exiting cars, her bath and her bed.  She also notes that she 
is unable to kneel or squat, affecting her ability to perform 
administrative office functions, and that she is unable to 
perform a job requiring prolonged standing, walking, or 
sitting.

On file are VA and military hospital treatment records for 
May 1999 to April 2003, which show that the veteran at times 
complained of right ankle pain which was fairly effectively 
relieved by medication.  She was occasionally noted to limp, 
although her gait was typically described as adequate.  
Physical examination disclosed the absence of any ankle 
tenderness or edema, and X-ray studies of the right ankle 
were negative for any abnormalities, including arthritis.  
The treatment notes show that she worked out of her home, and 
was at times unemployed.  

On file is the report of a July 1999 general medical 
examination of the veteran, at which time she complained of 
right ankle soreness.  She indicated that she worked as a 
substance abuse counselor.  Physical examination showed the 
veteran was unable to deep knee bend, and that her right 
ankle had a deformity and was somewhat tender.

The veteran was afforded a VA orthopedic examination in 
August 1999, at which time she complained of right ankle pain 
with prolonged walking.  Physical examination disclosed that 
she had a normal gait and was able to heel and toe walk 
without difficulty.  The right ankle had a normal contour 
without any tenderness.  She exhibited full range of right 
ankle motion without pain.  X-ray studies of the right ankle 
were negative for any abnormalities.  The examiner diagnosed 
right ankle pain with no objective findings.

The veteran was afforded a VA examination in September 2003, 
at which time she reported that she avoided prolonged walking 
or standing activities because of right ankle pain.  She 
indicated that she worked as a social service worker without 
restrictions, other than that she limited her standing or 
walking activities to 30 minutes on account of knee and ankle 
pain.  Her complaints included constant right ankle pain 
since service, aggravated by prolonged standing or walking.  
She denied any right ankle instability, swelling or giving 
way, and denied any flare ups.  She also denied any 
dislocation or subluxation in the ankle.  She indicated that 
she did not use assistive devices and received little relief 
from Tylenol.  Physical examination disclosed that she had a 
normal gait and was able to heel and toe walk without 
difficulty.  She was able to almost fully squat, with 
complaints of knee pain at the extremes of squatting.  She 
exhibited full range of right ankle motion without any pain; 
the examiner concluded that there would be no additional loss 
of motion on account of any complaints of pain.  The Achilles 
tendon was in the proper position and was non-tender with use 
and manipulation.  The examiner diagnosed right ankle pain 
complaints with no fracture on X-ray studies and without 
neurological or mechanical deficit.

In statements dated in December 2003, V.M., H.M., and H.R.B. 
essentially indicate that the veteran experiences problems 
with sitting and walking, and complains of right ankle aching 
and fatiguing.  They also indicate that she limps and 
occasionally uses a cane.

At her January 2004 hearing before the undersigned, the 
veteran testified that she experiences right ankle pain most 
of the week, but that the ankle condition does not impact her 
employment.  She also testified that her right ankle swells 
with weight bearing or prolonged walking or driving.  She 
indicated that she experiences pain when moving the ankle, 
but denied any associated restriction in her range of ankle 
motion.  The veteran stated that she was unable to use most 
pain relievers on account of other medical problems, and that 
she occasionally uses a cane.  The veteran testified that she 
was currently unemployed, but formerly performed office work 
such as counseling and casework.

Analysis

The RO evaluated the veteran's right ankle disability as non-
compensably disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code 5271.  Under that code, a 10 percent evaluation is 
warranted for moderate limitation of ankle motion.  A 20 
percent evaluation is warranted for marked limitation of 
ankle motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271.

Review of the findings reported in the VA treatment and 
examination reports on file demonstrates that the veteran 
exhibits no limitation of right ankle motion.  While she 
contends that the ankle is constantly painful, the only two 
instances where clinical evaluation supported her complaints 
occurred in service, and at the July 1999 orthopedic 
examination (where the ankle was somewhat tender).  Post-
service treatment records on file are negative for any 
findings of pain, tenderness or other impairment of the 
ankle, and the orthopedic examinations in August 1999 and 
September 2003 specifically noted the absence of any findings 
of right ankle pain or tenderness, or any limitation of 
motion.  The Board points out that the veteran herself has 
indicated that any pain she experiences does not result in 
any limitation of motion or any other functional impairment, 
and the September 2003 examiner found that there were no 
mechanical or neurologic deficits evident in the right ankle.  
Although the veteran was noted on occasion to limp, her gait 
was typically described as normal in VA treatment records, 
and was normal on VA examinations.  In addition, while the 
July 1999 examiner described the presence of some type of 
ankle deformity, the August 1999 orthopedic examiner found no 
defects in the ankle contour, and X-ray studies of the ankle 
since service have been negative for any abnormalities, 
including arthritis or any lingering evidence of a fracture.

In short, the veteran retains full range of right ankle 
motion without any deficits, does not experience objective 
evidence of right ankle pain on other than isolated 
occasions, does not have any objective evidence of right 
ankle arthritis, and does not have any additional functional 
impairment on account of her complaints of pain, 
incoordination or fatigue.  Given the above, and especially 
as the veteran experiences no additional functional loss on 
account of any complaints of pain or other factors, the Board 
finds that the veteran's right ankle disability does not even 
approximate moderate limitation of ankle motion.  
Accordingly, the Board concludes that the preponderance of 
the evidence supports a continuation of the currently 
assigned non-compensable evaluation.  See 38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.31 (2003); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  Although the veteran contends that she is 
unable to maintain certain jobs because of her ankle 
problems, she has not adduced any evidence supportive of her 
contention.  The Board moreover notes that she has 
consistently presented without any impairment in right ankle 
motion, the September 2003 examiner found no evidence of any 
right ankle deficits, and the veteran admits that her right 
ankle complaints have not affected her employment.  In 
addition, there is no evidence that the veteran's disability 
has necessitated frequent periods of hospitalization or that 
the manifestations of the disability are unusual or 
exceptional.  Therefore, the Board finds that the criteria 
for submission for an extra-schedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell, supra; 
Floyd, supra; Shipwash, supra.

Lastly, the Board notes that the RO, in granting the 
veteran's claim for service connection for right ankle 
disability, assigned the veteran an effective date for the 
grant of service connection of January 1, 1999.  The Board 
has reviewed the evidence on file and concludes that the 
veteran has not evidenced a compensable level of right ankle 
disability at any point since the award of service 
connection, particularly as she has consistently evidenced 
full range of right ankle motion without any identified 
functional impairment.  See Fenderson, supra.


III.  Bilateral pes planus

Factual background

Service connection was granted for bilateral pes planus in 
April 1999.  The disability was evaluated as non-compensably 
disabling, and this evaluation has remained in effect since 
that time.

Service medical records show treatment for complaints of foot 
pain.  Physical examination revealed the presence of pes 
planus, as well as pain with motion of the right foot and 
foot strength of 4+/5 secondary to pain; the veteran was 
prescribed orthotics.

In several statements on file, the veteran contends that she 
limps and experiences daily foot pain.  She explains that she 
quit jobs in the past because of an inability to stoop, sit, 
drive or walk, or to stand for prolonged periods.  She 
indicates that she is unable to wear most dress shoes, and 
that she experiences problems traversing stairs and is unable 
to use many pain relievers.  She states that her inability to 
kneel or squat affects her ability to perform administrative 
office functions, and that she is unable to perform jobs 
requiring prolonged standing, walking, or sitting.

On file are VA and military hospital treatment records for 
May 1999 to April 2003, which show that the veteran 
occasionally limped, although her gait was usually described 
as adequate.  She complained of bilateral foot pain and was 
noted to have capsulitis affecting the right foot; her right 
foot pain improved with the use of orthotics.  She was also 
noted to have mild pes planus without any edema.  X-ray 
studies of the feet were negative for any abnormalities other 
than mild hallux valgus.

The veteran was afforded a VA orthopedic examination in 
August 1999.  At that time she reported occasionally limping, 
and explained that she experienced daily foot pain.  The 
examiner noted that the veteran did not present with inserts, 
and that she had a normal gait.  The veteran was able to heel 
and toe walk without difficulty.  Her feet evidenced mild 
pronation, bilaterally, but there was no tenderness along the 
longitudinal arch of either foot, or any tenderness over the 
spring ligament.  The tarsal joints were flexible.  X-ray 
studies of the left foot showed mild pes planus.  The 
examiner diagnosed the veteran with mild bilateral pes 
planus.

The veteran was afforded a VA examination in September 2003, 
at which time she reported experiencing constant aching pain 
on the dorsal aspect of her feet, increased after prolonged 
standing or walking, and indicated that the pain could last 
up to a day and occurred twice a week; she reported that soft 
shoe inserts provided some relief.  She explained that she 
avoided prolonged walking or standing because of knee, ankle 
and foot pain, but indicated that she was able to fully move 
her feet without any restrictions and without swelling, heat, 
inflammation or weakness.  She denied experiencing any flare 
ups or using an assistive device for her feet, and she 
indicated that she wore normal footwear with soft shoe 
inserts, but without any braces.  The veteran denied any 
impact of her bilateral pes planus on her work or daily 
activities.  

Physical examination disclosed that the veteran exhibited a 
normal gait without functional limitation and was able to 
heel and toe walk without difficulty.  She was able to almost 
fully squat, with complaints of knee pain at the extremes of 
squatting.  Her feet were normal in appearance, without any 
toe abnormalities other than minimal hallux valgus.  Minimal 
pes planus was present.  Her right and left foot motion was 
normal, without any evidence of pain, and the examiner 
concluded that the veteran would not exhibit any additional 
limitation of foot motion or function on account of any pain.  
No swelling or deformity was present, other than minimal 
flattening of the longitudinal arches.  There were normal 
callosities present on her toes, and her shoe wear pattern 
was normal.  The Achilles tendon was in the proper position 
and was non-tender with use and manipulation.  X-ray studies 
disclosed the presence of minimal pes planus and decreased 
talocalcaneal angle; no arthritis was evident.  The examiner 
diagnosed the veteran with minimal bilateral pes planus 
deformity without neurological or mechanical deficit.

In statements dated in December 2003, V.M., H.M., and H.R.B. 
essentially indicate that the veteran experiences problems 
with sitting and walking, and complained of foot aching and 
fatiguing.  They also note that she limps and occasionally 
uses a cane.

At her January 2004 hearing before the undersigned, the 
veteran testified that she was unable to stand or sit for 
prolonged periods, and was unable to kneel or squat.  She 
indicated that she sometimes used a cane, and that she used 
arch supports.  She testified that she experienced occasional 
bilateral foot pain and swelling, particularly with use, and 
indicated that her pes planus affected her choice of 
footwear.  She reported experiencing foot tenderness, but 
denied developing any calluses.  She indicated that her pes 
planus affected her employment.

Analysis

The RO evaluated the veteran's bilateral pes planus as non-
compensably disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code 5276.  Under Diagnostic Code 5276, a non-compensable 
rating is warranted for flat foot (pes planus) which is mild 
and for which symptoms are relieved by built-up shoe or arch 
support.  A 10 percent rating is warranted for unilateral or 
bilateral moderate pes planus with weight-bearing line over 
or medial to great toe, inward bowing of the tendo achillis, 
pain on manipulation and use of the feet.  A 20 percent 
evaluation is warranted for unilateral, and a 30 percent 
rating for bilateral, severe pes planus, with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, characteristic callosities.  A 30 percent 
evaluation is warranted for unilateral, and a 50 percent 
evaluation for bilateral, pronounced pes planus, with marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 
5276.

Review of the medical evidence shows that the veteran has pes 
planus deformity affecting both feet, described as minimal to 
mild on VA examinations in August 1999 and September 2003.  
X-ray studies in August 1999 and September 2003 demonstrated 
pes planus of the both feet of a minimal to mild nature.  
Although the veteran has reported pain with use of her feet, 
the only clinical evidence of such pain is contained in the 
VA treatment reports on file which indicate that the veteran 
experienced a right foot capsulitis which was alleviated by 
the use of orthotics.  The veteran herself reports that the 
use of soft shoe inserts alleviates her foot complaints to 
some extent, and the September 2003 examiner in particular 
noted the absence of any abnormalities of the tendo achillis, 
and of any pain with manipulation and use of the feet.  
Moreover, despite the veteran's complaints of an altered 
gait, the records show that her gait has largely been 
described as normal, and the September 2003 examiner noted 
that the veteran had a normal shoe wear pattern.  In 
addition, while the veteran has callosities on her feet, the 
September 2003 examiner described them as normal callosities, 
and the veteran has denied experiencing any callosities 
characteristic of pes planus.

The September 2003 examiner noted the absence of any swelling 
in the feet (consistent with the treatment records on file 
and other examination reports), and concluded that the 
veteran experienced only minimal bilateral pes planus 
deformity without neurological or mechanical deficits.  Given 
the absence of any tendo achillis abnormalities, the 
description of the pronation present in both feet as no more 
than mild, the absence of pain on manipulation and use of the 
feet, the absence of characteristic callosities and the 
veteran's explanation that soft shoe inserts offer some 
relief of her symptoms, the Board concludes that a 
compensable evaluation under Diagnostic Code 5276 is not 
warranted.

The Board notes in passing that the veteran has clinical and 
diagnostic evidence of hallux valgus deformities affecting 
her feet.  Service connection for those deformities is not 
currently in effect.

Accordingly, the Board concludes that the veteran is not 
entitled to a compensable evaluation for bilateral pes 
planus.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3; Gilbert, supra.

The Board has considered whether the case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  
The Board again notes that while the veteran contends that 
his bilateral pes planus renders her unable to perform 
certain jobs, she has not adduced any evidence to that 
effect.  Moreover, the September 2003 examiner concluded that 
the veteran's pes planus was not productive of any mechanical 
or neurologic deficits, and was no more than minimal in 
nature.  The Board additionally notes the absence of any 
indication of frequent periods of hospitalization because of 
the service-connected pes planus disability, or indication 
that the manifestations of the disability are unusual or 
exceptional.  Rather, the evidence shows that the 
manifestations of the disability are those contemplated by 
the schedular criteria.  In sum, there is no indication in 
the record that the average industrial impairment resulting 
from the disability would be in excess of that contemplated 
by the assigned evaluation.  Accordingly, in the absence of 
such factors, the Board finds that the criteria for 
submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell, supra; Shipwash, supra.

The RO, in granting the veteran's claim for service 
connection for bilateral pes planus, assigned the veteran an 
effective date for the grant of service connection of January 
1, 1999.  The Board has reviewed the evidence on file and 
concludes that the veteran has not evidenced a compensable 
level of pes planus disability at any point since the award 
of service connection.  See Fenderson, supra.



ORDER

Subject to the controlling regulations applicable to the 
payment of monetary benefits, a 20 percent evaluation for 
left knee disability is granted. 

Entitlement to a compensable rating for the residuals of a 
right ankle fracture is denied.

Entitlement to a compensable rating for bilateral pes planus 
is denied.





	                        
____________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



